Case 6:19-cv-00996-MJJ-PJH Document 49 Filed 06/05/20 Page 1 of 1 PageID #: 523




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 MICHAEL P LOTIEF                           CIVIL ACTION NO. 6:19-CV-00996

 VERSUS                                     JUDGE JUNEAU

 BOARD OF SUPERVISORS OF THE MAGISTRATE JUDGE HANNA
 UNIVERSITY OF LOUISIAN ET AL


                                ORDER OF DISMISSAL

       The Court having been advised by counsel for the parties that the above
 action has been settled,

        IT IS ORDERED that this action is hereby DISMISSED, without prejudice to the
 right, upon good cause shown within sixty (60) days of the signing of this Order, to
 reopen the action if settlement is not consummated. The Clerk is now requested
 to close this case.

        IT IS FURTHER ORDERED that within sixty (60) days of the signing of this
 Order, the parties shall file a Rule 41(a)(1)(A)(ii) stipulation of dismissal signed by
 all parties who have appeared in this action. Any motion that may be pending in
 this case is hereby DENIED AS MOOT.

      The Court retains jurisdiction over the settlement of this action under
 Kokkonen v. Guardian Life, 511 U.S. 375, 114 S.Ct. 1673 (1994).

         THUS DONE AND SIGNED in Lafayette, Louisiana, on this 5th day of June,
 2020.

                                               ______________________________
                                               MICHAEL J. JUNEAU
                                               UNITED STATES DISTRICT JUDGE
